DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.

Status of the Claims
	Claims 1-16 as filed 11/30/2022 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2019 and 07/07/2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the generic placeholder “a functional device” with the transitional phrase “configured to” modified by the functional language “obtain physiological data or perform a treatment within the body lumen”
The functional device is described further in claim 12 as a blood pressure sensor, an ultrasound transducer, a morcellation device, or an ablation device.
In claim 1, the generic placeholder “a stiffening member” with the transitional phrase “being” modified by the functional language “moveable during an intraluminal procedure to selectively vary a stiffness of the intraluminal device”
The stiffening member is described further in claim 2 as a shaft.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mcintosh (WO 2010036541 A1, cited by applicant in IDS filed 07/07/2020) in view of Beri (US 20140378945 A1).
Regarding Claim 1, Mcintosh discloses an intraluminal device (Abstract, catheter system), comprising: 
a flexible elongate body ([0034], outer sheath 38. In [0049], sheath 38 may be made from a material that allows the sheath to be sufficiently flexible) comprising a distal portion ([0034], distal end portion 42) configured to be positioned within a body lumen of a patient ([0034], may have any shape that facilitates entry into a body lumen having an occlusion therein); and 
a stiffening member ([0034], elongate member 44) moveably disposed within and along a longitudinal length of the flexible elongate body ([0034], elongate member 44 that may be slidably received within the lumen 48 within at least a portion of the elongate sheath 38) without extending beyond a distal end of the flexible elongate body ([0036], a distal end 54 of the elongate member 44 abuts an interior wall 65 of the distal end portion 42 of the sheath 38), 
the stiffening member being moveable during an intraluminal procedure to selectively vary a stiffness of the intraluminal device ([0039], Stiffening elongate members 44 may be inserted into the lumen 49 and abut the wall 65 of the lumen 49 at the distal end portion 42 to help advance the sheath 38 through the occlusion. Variable stiffness elongate members 44 may be interchanged in the lumen 49 to facilitate advancement of the sheath 38 through the occlusion).
However, Mcintosh does not explicitly disclose a functional device disposed at the distal portion of the flexible elongate body, the functional device configured to obtain physiological data or perform a treatment within the body lumen.
Mcintosh suggests that catheter systems in the art are used with treatment devices at the distal end of the device such as a balloon to provide treatment ([0003]). 
Beri teaches a variable stiffness catheter ([0001], catheters that vary in stiffness) comprising an elongate body ([0036], catheter 100 has a shaft or body 104) and a functional device disposed ([0036], distal tip 102 is an ablation member) at the distal portion of the flexible elongate body ([0036], distal tip 102 extending from the distal region 106), the functional device configured to obtain physiological data or perform a treatment within the body lumen ([0036], emitting high energy radio frequency (RF) waves to ablate tissues… may deliver medications or cryogenic fluid to target regions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the catheter disclosed by Mcintosh to include the functional device as taught by Beri to provide proper medical care based on the intended procedure. One of ordinary skill the art would recognize that applying the known technique of including a functional device in the tip of a catheter as taught by Beri to the catheter system disclosed by Mcintosh would yield only the predictable result of allowing the system to perform known methods in the art using known structures. 

Regarding Claim 2, Mcintosh further discloses wherein the stiffening member comprises a flexible shaft ([0055], elongate members 44 will have sufficient flexibility. See claim 8, the stiffening members are referred to as shafts).

Regarding Claims 3-4, while Mcintosh does not explicitly disclose that the flexible shaft is more or less flexible than the flexible elongate body, Mcintosh teaches a list of acceptable materials for each element that includes a range of flexibilities for both the flexible shaft and the flexible elongate body that overlap (see [0049]-[0051], the materials for the flexible shaft include stainless steel, nitinol, and relatively stiff polymers such as PTFE, high density polyethylene (HDPE) and PEEK. The flexible elongate body us made primarily of a polymer such as polytetrafluorothylene (PTFE), polyethylene ether ketone (PEEK), fluorinated ethylene propylene (FEP), perfluoroalkoxy polymer resin (PFA), polyamide, polyurethane, high density or low density polyethylene, and nylon). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a combination of suitable materials that results in the flexible shaft being more or less flexible than the flexible elongate body as taught by Mcintosh to optimize performance of the device based on the intended use. 

Regarding Claim 6, Mcintosh further discloses wherein the flexible elongate body comprises a sidewall comprising an aperture, wherein the aperture is configured to pass the stiffening member (See [0046] and Fig. 10a, sheath comprises side wall 252 which the stiffening member is passed through).

Regarding Claim 11, Beri teaches wherein the functional device comprises at least one of a diagnostic tool or a therapeutic tool (as described above, Beri teaches an ablation device in [0036] which is a therapeutic tool).

Regarding Claim 12, Beri teaches wherein the functional device comprises at least one of a blood pressure sensor, an ultrasound transducer, a morcellation device, or an ablation device (As described above, Beri teaches an ablation device in [0036]).

Regarding Claim 13, Mcintosh further discloses wherein the flexible elongate member comprises a catheter ([0043], catheter system includes an elongate sheath) or guidewire configured to be positioned within a blood vessel of the patient ([0034], body lumens and through the occlusions).

Regarding Claim 14, Mcintosh discloses a method ([0009], method), comprising:
inserting a distal portion of a flexible elongate body of an intraluminal device into a body lumen of a patient ([0009], inserting an elongate sheath into a body lumen. The sheath is described in [0049] as flexible);
selectively translating a stiffening member proximally or distally within the flexible elongate body to vary a stiffness of the intraluminal device during a medical procedure ([0009], inserting a first stiffening elongate member having a first stiffness into the lumen, advancing the first stiffening elongate member distally to a distal end portion of the sheath), 
the stiffening member moveably disposed within and along a longitudinal length of the flexible elongate body without extending beyond a distal end of the flexible elongate body ([0034], elongate member 44 that may be slidably received within the lumen 48 within at least a portion of the elongate sheath 38 and in [0036], a distal end 54 of the elongate member 44 abuts an interior wall 65 of the distal end portion 42 of the sheath 38); and
moving the intraluminal device through different segments of the body lumen based on the varying stiffness of the intraluminal device ([0009], advancing the sheath to the occlusion [then inserting the stiffening member before] advancing the sheath having the first stiffening elongate member therein at least partially into the occlusion).
However, Mcintosh does not explicitly disclose obtaining physiological data or performing a treatment within the body lumen using a functional device disposed at the distal portion of the flexible elongate body. Mcintosh suggests that catheter systems in the art are used with treatment devices at the distal end of the device such as a balloon to provide treatment ([0003]). 
Beri teaches method of inserting and using a variable stiffness catheter into a lumen of a patient (Abstract) comprising obtaining physiological data or performing a treatment within the body lumen using a functional device disposed at the distal portion of the flexible elongate body ([0021], Once the catheter is in a relatively stiff state, the practitioner delivers the treatment to the treatment location via the distal tip of the catheter (such as RF energy, cyroenergy, or other treatments that ablate tissue or target tissue using medication)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of guiding a catheter to the desired location by varying the stiffness as disclosed by Mcintosh to include the step of delivering treatment at the desired location as taught by Beri to provide treatment at the desired location by using a system that provides the advantages of both a flexible catheter and a stiff catheter in a repeatable and reversible system (Beri [0011]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mcintosh (WO 2010036541 A1) in view of Beri (US 20140378945 A1) as applied to claims 1 and 14 above, and further in view of Shekalim (US 20140350568 A1).
Regarding Claim 5, modified Mcintosh teaches the intraluminal device of claim 1 as described above.
However, modified Mcintosh does not explicitly teach a hub coupled to the stiffening member such that actuation of the hub controls proximal and distal movement of the stiffening member. 
Shekalim teaches a stiffness controllable system (Abstract, guide wire includes elements in a telescoping arrangement which impart stiffness to the guide wire) comprising a hub coupled to the stiffening member ([0062], proximal end PE-H of the inner shaft 10 can be coiled to form a spring. The end of the proximal spring 14 is connected to a knob 13, the knob 13 connected by a screw thread 15 to a sliding member 16) such that actuation of the hub controls proximal and distal movement of the stiffening member ([0063], primary movements and navigations of the inner shaft 10, and the inner shafts disclosed herein, both proximally and distally, are typically accomplished by moving the sliding member 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mcintosh to include hub connected to stiffening member as taught by Shekalim to allow for precise control of the system as taught by Shekalim ([0063]-[0064]).

Regarding Claim 16, modified Mcintosh teaches the method of claim 14 as described above.
However, modified Mcintosh does not explicitly teach wherein selectively translating the stiffening member comprises adjusting the position of a hub coupled to the stiffening member such that a position of the hub corresponds to a location of the stiffening member within the flexible elongate body.
Shekalim teaches a stiffness controllable system and method of use (Abstract, guide wire includes elements in a telescoping arrangement which impart stiffness to the guide wire) teach wherein selectively translating a stiffening member comprises adjusting the position of a hub coupled to the stiffening member such that a position of the hub corresponds to a location of the stiffening member within the flexible elongate body ([0062], proximal end PE-H of the inner shaft 10 can be coiled to form a spring. The end of the proximal spring 14 is connected to a knob 13, the knob 13 connected by a screw thread 15 to a sliding member 16 and in [0063], primary movements and navigations of the inner shaft 10, and the inner shafts disclosed herein, both proximally and distally, are typically accomplished by moving the sliding member 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify method of manipulating the the system disclosed by Mcintosh to include sliding a hub connected to stiffening member as taught by Shekalim to allow for precise control of the system as taught by Shekalim ([0063]-[0064]).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mcintosh (WO 2010036541 A1) in view of Beri (US 20140378945 A1) as applied to claims 1 and 14 above, and further in view of Volk (US 20070250036 A1).
Regarding Claim 7, modified Mcintosh teaches the intraluminal device of claim 1 as described above.
However, Mcintosh does not explicitly teach wherein the stiffening member comprises a braid, and wherein the braid comprises a proximal end coupled to a proximal portion of the flexible elongate body and a distal end coupled to the distal portion of the flexible elongate body.
Volk teaches an intraluminal device (Abstract) wherein a stiffening member ([0088], inner shaft 32. EAP 20 form a portion of inner shaft 32 and actuation of the strips of EAP 20 will cause the inner shaft 32 to lock with the outer shaft 34 and, in use, provide improved pushability of the catheter) comprises a braid ([0090], EAP 20 that is actuated by an electrode 22 and counter electrode 24 which is in the form of a braid 60), and
wherein the braid comprises a proximal end coupled to a proximal portion of the flexible elongate body and a distal end coupled to the distal portion of the flexible elongate body ([0090] describes the braid being engaged to the outer shaft which is the elongate body. See Fig. 6a, the braid includes proximal and distal ends which are each respectively engaged to proximal and ends of the elongate body). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening member disclosed by Mcintosh to include a braid engaged to the respective ends of the elongate member as taught by Volk to provide improved pushability of the catheter (Volk [0088]). One of ordinary skill in the art would recognize that applying the known technique of using a braided electrode as taught by Volk to the system disclosed by Mcintosh would yield only the predictable result of allowing a user to control the stiffness of the device in a predictable manner. 

Regarding Claim 8, modified Mcintosh teaches the intraluminal device of claim 1 as described above.
However, Mcintosh does not explicitly teach wherein the stiffening member comprises a braid, and wherein the braid comprises an electroactive polymer such that a stiffness of the braid varies with voltage applied across the braid.
Volk teaches an intraluminal device (Abstract) wherein a stiffening member ([0088], inner shaft 32. EAP 20 form a portion of inner shaft 32 and actuation of the strips of EAP 20 will cause the inner shaft 32 to lock with the outer shaft 34 and, in use, provide improved pushability of the catheter) comprises a braid ([0090], EAP 20 that is actuated by an electrode 22 and counter electrode 24 which is in the form of a braid 60), 
wherein the braid comprising an electroactive polymer (as described in [0010], EAP is short for electroactive polymer. In [0091], EAP 20 surrounds the electrode 22 ribbon and EAP 20 surrounds the counter electrode 24 ribbon which are woven into a braid configuration) such that a stiffness of the braid varies with voltage applied across the braid (it appears that the stiffness varying with a voltage is an inherent outcome of the braid comprising an electroactive polymer. Regardless., [0090]-[0092] describe actuating the EAP section using the braided electrode configuration which is controlled by passing a current through the electrodes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening member disclosed by Mcintosh to include a braid including an electroactive polymer as taught by Volk to provide improved pushability of the catheter (Volk [0088]). One of ordinary skill in the art would recognize that applying the known technique of using a braided electrode, electroactive polymer, and power source as taught by Volk to the system disclosed by Mcintosh would yield only the predictable result of allowing a user to control the stiffness of the device in a predictable manner. 

Regarding Claim 15, modified Mcintosh teaches the method of claim 14 as described above.
However, modified Mcintosh does not explicitly teach wherein selectively translating the stiffening member comprises adjusting a voltage applied across the stiffening member.
Volk teach a method of using a catheter including varying a stiffness wherein selectively translating the stiffening member ([0088], inner shaft 32. EAP 20 form a portion of inner shaft 32 and actuation of the strips of EAP 20 will cause the inner shaft 32 to lock with the outer shaft 34 and, in use, provide improved pushability of the catheter and [0090], EAP 20 is actuated by an electrode 22 and counter electrode 24) comprises adjusting a voltage applied across the stiffening member ([0090]-[0092] describe actuating the EAP sections using the braided electrode configuration which is controlled by passing a current (which is equivalent to varying a voltage) through the electrodes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening member and method of its use as disclosed by Mcintosh to include a braid including an electroactive polymer which is actuated by varying a voltage as taught by Volk to provide improved pushability of the catheter (Volk [0088]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mcintosh (WO 2010036541 A1) in view of Beri (US 20140378945 A1) as applied to claim 1 above, and further in view of Brumleve (US 20090082851 A1).
Regarding Claims 9-10, modified Mcintosh teaches the intraluminal device of claim 1 as described above. 
However, modified Mcintosh does not explicitly disclose an indicator representative of a current stiffness of the intraluminal device, wherein the indicator is located on the stiffening member.
Brumleve teaches a variable stiffness device comprising an indicator representative of a current stiffness located on the stiffening member ([0044], proximal end 33 of the inner core member 30 may include measurement indicia 37 to provide the physician with a measurement of stiffness along the variable stiffness region). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening member disclosed by Mcintosh to include an indicator of current stiffness as taught by Brumleve to provide the physician with a measurement of stiffness (Brumleve [0044]) such that the physician can better control the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791                                                                                                                                                                                         





/RENE T TOWA/               Primary Examiner, Art Unit 3791